Case: 1:16-cv-07643 Document #: 138 Filed: 06/21/21 Page 1 of 1 PageID #:1020

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Florence Mussat, M.D. S.C.
                                     Plaintiff,
v.                                                       Case No.: 1:16−cv−07643
                                                         Honorable John J. Tharp Jr.
Relx Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 21, 2021:


        MINUTE entry before the Honorable M. David Weisman: In light of the
stipulation of dismissal [137], all matters relating to the referral of this case have been
resolved, this matter is returned to the District Judge. Referral terminated. Mailed notice
(ao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
